DETAILED ACTION
In response to the Amendments filed on August 10, 2021, claims 1-4, 6-9, and 12 are amended; claims 10 and 11 are cancelled. Currently, claims 1-9 and 12 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4-8 are objected to because of the following informalities: the recitation of “each have” in the claims are suggested to be recited as --each has--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first coupling element, which is designed in such a way that the respective pump volume is connectable to a throttle unit in a fluid-conducting manner” on lines 8-10 and “a second coupling element, which is designed in such a way that the respective throttle unit is connectable in a fluid-conducting manner to a pump volume of one of the plurality of pump units” on lines 14-16 in claim 1;

“a third coupling element, which is designed to the medical pump device in a fluid-conducing manner to a patient-side access” of claim 4.
It is noted that each of these recitations recite a generic placeholder “element” coupled with the functions of “coupling” and connecting in a fluid-connecting manner for the respective recited structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
the first coupling element and the second coupling element as plug and/or screw connectors (instant pg. 4, line 27), complementary locking or snap-fit geometries (instant pg. 5, lines 17-25 and instant pg. 9, lines 19-23); and 
the third coupling element as a fluid connector known in the medical field (instant pg. 5, lines 29-30) including for example luer connector, an NRFit connector (instant pg. 6, lines 1-2 and pg. 10, lines 23-26).

Response to Arguments
With regards to claim objections and 35 U.S.C. 112(b) rejections, the amendments to the claims are considered sufficient to clarifying the previous informalities and confusion. Therefore, the previous claim objections and 35 U.S.C. 112(b) rejections are hereby withdrawn.

Applicant's arguments on pg. 6, filed August 10, 2021, regarding Soika have been fully considered but they are not persuasive. Specifically, applicant is arguing that because Soika discloses that the kit is easily packaged and easily filled by a pharmacist, and easily used by the patient, one skilled in the art would not modify the kit so that the infusers have different dimensions because such modification would be more difficult and more expensive. This argument is not persuasive. 
in consecutive order and disposes of them when used. This provides a compact convenient package” in col. 4, lines 36-42. 
Applicant appears to equate this disclosure as Soika disclosing that each infuser must be filled to the same fluid level. However, Soika continues to disclose that the patient uses each of the infusers in consecutive order (see italicized for emphasis above).  Therefore, these kits are already required to be packaged in a particular order and the infusers being identified with an ordering for the patient to use the infusers in a consecutive order as disclosed by Soika. Accordingly, similar to a kit with infusers with the same fill volume, a kit with infusers with differing fill volumes as required by a particular treatment will also be packaged so that the patient will use the infusers consecutively. Similarly, since Soika discloses that the patient uses the infusers in consecutive order, the patient would know to use the infuser in accordance to this consecutive order requirement, the patient knows to use the infusers in the consecutive order. Thus, even if a particular treatment requirement requires differing fill volume in the infuser set, how the infusers is used does not change. The patient would still use the infusers in consecutive order as disclosed by Soika. Moreover, it is noted that a pharmacist is required to fill each infuser carefully and checking that the fill is correct as per required by the treatment procedure regardless of whether this fill is the same amount for each infuser or different amounts for the infusers as required by the treatment procedure. Therefore, applicant’s 

Applicant’s arguments, see pgs. 6-7, filed August 10, 2021 with respect to the rejections of claims 1-9 and 12 under 35 U.S.C. 103 in view of McWilliams have been fully considered. Although applicant’s arguments that one of ordinary skill in the art would not modify McWilliams with differently-sized infusers are not persuasive, it is noted that applicant’s arguments that the examiner has not provided sufficient evidence for such modification is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kriesel (see rejection below). In particular, it is noted that Kriesel provide evidence that it is known in the art a fluid delivery apparatus and support assembly with a plurality of pump units with differently dimensioned volumes so that different delivery protocols can be achieved (col. 15, lines 1-10). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriesel (US Pub. No. 5,419,771).
Claim 1. It is noted that Kriesel discloses a modular configuration of a medical pump device for delivering a medical fluid comprising all of the elements of the claimed kit. Therefore, although the term “kit” is not expressly used by Kriesel, Kriesel discloses a kit as required by the claims. 
Kriesel discloses a kit for the modular configuration of a medical pump device for delivering a medical fluid, the kit comprising: 
a first group with a plurality of different pump units (i.e., fluid dispensers such as dispensers 14, 16) , each of the plurality of different pump units having a pump volume (reservoirs R) (Figs. 19,20) for receiving and delivering the medical fluid (col. 7, lines 36-45), 
wherein each of the pump volumes are differently dimensioned (col. 9, lines 34-41), and 
wherein the plurality of different pump units each have a first coupling element (116) (Figs. 1, 5; i.e., it is noted that outlet port structure 116 is plug received by inlet port 32), which is designed in such a way that the respective pump volume is connectable to a throttle unit (i.e., fluid input 32 with respective valve means illustrated in Fig. 5 including 40, 42, 30, 120) in a fluid-conducting manner (col. 6, lines 4-16), and 
a second group with the throttle units (i.e., fluid input 32 with respective valve means illustrated in Fig. 5 including 40, 42, 30, 120) connectable to each of the plurality of different pump units, which are each designed to throttle the delivery of the medical fluid (Fig. 1; col. 6, lines 4-16), 

wherein the throttle units each has a second coupling element (32) (Figs. 1, 5; i.e., it is noted that inlet port 32 is a socket-like structure receiving outlet port structure 116), which is designed in such a way that the respective throttle unit is connectable in a fluid-conducting manner to a pump volume of one of the plurality of different pump units (col. 8, line 60 until col. 9, line 7), 
wherein the plurality of different pump units and the throttle units are arranged spatially separated from each other (Fig. 1; i.e., dispensers are separated from respective fluid inlet ports 32 until assembled together).
Claim 2. Kriesel discloses the kit according to claim 1, wherein the plurality of different pump units each have an elastomer membrane (87), which forms the pump volume for receiving and delivering the medical fluid and, in a state at least partially filled with the medical fluid, is elastically extended in such a way that a delivery pressure on the pump volume is produced (col. 7, lines 55-62; i.e., since membrane 87 is distensible).  
Claim 4. Kriesel discloses the kit according to claim 1, wherein the throttle units each have a third coupling element (50,52), which is designed to connect the medical pump device in a fluid-conducting manner to a patient-side access (34 (Fig. 1, 5; col. 8, line 60 until col. 9, line 33; i.e., since fluid passageways 50, 52 are provided in valve means to fluidly couple reservoirs R to central portion 30 and thereby to delivery spike 36 for delivery to the patient).  
Claim 6. Kriesel discloses the kit according to claim 1, wherein the plurality of different pump units each have a filling state in which the respective pump volume is pre-filled with the medical fluid (col. 7, lines 62-66; i.e., dispensers can be prefilled prior to being assembled with respective fluid inlet port 32).  
Claim 7. Kriesel discloses the kit according to claim 6, wherein the plurality of different pump units each have a sealing element (125), by which each of the pump volumes is openably sealed in a fluid-tight manner (col. 9, lines 1-11).  
Claim 8. Kriesel discloses the kit according to claim 1, wherein the plurality of different pump units each have a pressure reducer, by which a delivery pressure of the medical fluid is reducible.  
Claim 12. Kriesel discloses a medical pump device for delivering a medical fluid, the medical pump device (12) having a modular configuration comprised the kit according to claim 1 (Fig. 1; col. 5, lines 26-36).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US Pat. No. 5,284,481) in view of Kriesel (US Pub. No. 5,419,771).
Claim 1. Soika discloses a kit (70, 80) for modular configuration of a medical pump device for delivering a medical fluid, the kit comprising:
a first group with a plurality of different pump units (10) (Figs. 7, 8, 13; col. 4, lines 17-28), each of the t the plurality of different pump units having a pump volume (i.e., filled volume of housing 12 is the volume to be pumped to the patient) for receiving and delivering the medical fluid (Fig. 1; col. 2, lines 54-61), and wherein each 
a second group with the throttle units (58) connectable to each of the plurality of different pump unit, which are each designed to throttle the delivery of the medical fluid, wherein the throttle units each has a differently dimensioned throttle effects (Figs. 7, 8), wherein the throttle units each has a second coupling element (36) (col. 3, lines 21-25; i.e., since cap 36 forms a complementary locking geometry of with the bayonette type couplings and therefore considered an equivalent structure to the second coupling of the instant application), which is designed in such a way that the respective throttle unit is connectable in a fluid-conducting manner to a pump volume of one of the plurality of different pump units (Figs. 7, 8; col 4, lines 17-50; filter 58 is coupled to pump volume via complementary locking geometry of cap 36 with the bayonette type couplings), 
wherein the  plurality of different pump units and the throttle units are arranged spatially separated from each other (i.e., separated by tube 52).
Although Soika does not explicitly disclose that “wherein the pump units have differently dimensioned pump volumes,” Soika does further disclose that the pump volume of housing 12 is filled by a pharmacist for the patient (col. 4, lines 36-64). Since the patient administer the 
	Moreover, it is noted that Kriesel discloses a fluid delivery apparatus and support assembly comprising a plurality of different pump units (14, 16) with pump volumes of different medicinal fluids in different volumes so that a number of different delivery protocols can be achieved (col. 9, lines 34-37). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the kit of Soika with the pump volume that are different dimensioned so that a number of different delivery protocols can be achieved (col. 9, lines 34-37).
Claim 2. Soika further discloses that the plurality of different pump units each have an elastomer membrane (i.e., collapsible housing 12), which forms the pump volume for receiving and delivering the medical fluid and, in a state at least partially filled with the medical fluid, is elastically extended in such a way that a delivery pressure on the pump volume is produced (col. 2, lines 54-62).
Claim 4. Soika further discloses that the throttle units each have a third coupling element (60), which is designed to connect the medical pump device in a fluid-conducting manner to a patient-side access (col. 3, lines 55-57; i.e., connector 60 as illustrated in Fig. 1 is a 
Claim 5. Soika further discloses that the throttle units each have a filter element (58), which is provided for filtering the medical fluid (col. 3, lines 55-56).
Claim 6. Soika further discloses that the plurality of different the pump units each have a filling state in which the respective pump volume is pre-filled with the medical fluid (col. 4, lines 36-64; i.e., pre-filled by a pharmacist).
Claim 7. Soika further discloses that the plurality of different pump units each have a sealing element (48), by which each of the pump volumes is openably sealed in a fluid-tight manner (col. 3, lines 36-50; i.e., check valve provides a seal when inlet port is not used for filling).
Claim 12. Soika discloses a medical pump device for delivering a medical fluid, the medical pump device having a modular configuration comprised of the kit according to claim 1 (Fig. 1).

Claims 1, 2, 4-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McWilliams (US Pat. No. 5,788,674) in view of Kriesel (US Pub. No. 5,419,771).
Claim 1. McWilliams discloses a kit for the modular configuration of a medical pump device for delivering a medical fluid, the kit comprising: 
a first group with a plurality of different pump units (10) (i.e., wherein pump 10 comprises a receptacle 16 for retaining prefilled collapsible treatment fluid bag 17, therefore, each assembly with a different fluid bag 17 being inserted into receptacle 16 
a second group with the throttle units (26 of CFS 19 and 326 of CFS 300) connectable to each of the plurality of different pump units, which are each designed to throttle the delivery of the medical fluid, wherein the throttle units each has a differently dimensioned throttle effects (col. 1, lines 49-62; i.e., CFS is interchangeable to suit different conditions; and col. 3, lines 5-25; i.e., CFS property selected to provide a desired controlled flow rate including properties described in Tables 1 and 2), wherein the throttle units each has a second coupling element (col. 9, lines 15-27; i.e., the complimentary locking geometry of CFS 19, 300 with containment means 27 for receiving the coupling element of the CFS to containment means as illustrated in Figs. 4A and Fig. 5), which is designed in such a way that the respective throttle unit is connectable in a fluid-conducting manner to a pump volume of one of the the plurality of different pump units (Fig. 2 and 4A for CFS 19 and Fig. 5 for CFS 300), 

While McWilliams does not explicitly disclose that each of the pump volumes are differently dimensioned, it is noted that McWilliams does further disclose that the treatment fluid bags comprises an activator means for preventing the pump from delivery of treatment fluids not contemplated for use with the particular configuration such as when quantity of treatment fluid not suitable (col. 5, lines 7-17). 
Moreover, it is noted that Kriesel discloses a fluid delivery apparatus and support assembly comprising a plurality of different pump units (14, 16) with pump volumes of different medicinal fluids in different volumes so that a number of different delivery protocols can be achieved (col. 9, lines 34-37). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion system of McWilliams with prefilled collapsible treatment fluid bags having different fill levels in accordance to the desired delivery protocol as disclosed by Kriesel (col. 9, lines 34-37). Accordingly, McWilliams in view of Kriesel discloses the fluid bags with differently dimensioned volumes so that the bags with the appropriate prefilled volume of treatment fluid can be selected to be inserted in receptacle 16 of pump 10 thereby forming pump units with different dimensioned pump volumes so that a number of different delivery protocols can be achieved (col. 9, lines 34-37 of Kriesel) and the activator means of McWilliams ensures that the appropriate quantity of fluid is correct for the desired treatment.

Claim 2. McWilliams further discloses that the plurality of different pump units each have an elastomer membrane (col. 2, line 50), which forms the pump volume for receiving and delivering the medical fluid and, in a state at least partially filled with the medical fluid, is elastically extended in such a way that a delivery pressure on the pump volume is produced (col. 2, lines 54-58).
Claim 4. McWilliams further discloses that the throttle units each have a third coupling element (24 or 324), which is designed to connect the medical pump device in a fluid-conducting manner to a patient-side access (col. 5, lines 59-60 for adaptor fitting 24 and col. 6, lines 45-50; i.e., adapter fittings 24 and 324 illustrated in Figs. 1-3a are known fluid connectors suitable for connecting to the patient and therefore considered an equivalent structure to the third coupling of the instant application)
Claim 5. McWilliams further discloses the throttle units each have a filter element (302), which is provided for filtering the medical fluid (col. 6, lines 52-55).
Claim 6. McWilliams further discloses that the plurality of different pump units each have a filling state in which the respective pump volume is pre-filled with the medical fluid (col. 5, lines 51-52).
Claim 7. McWilliams further discloses that the plurality of different pump units each have a sealing element (14), by which each of the pump volumes is openably sealed in a fluid-
Claim 8. McWilliams further discloses that the plurality of different pump units each have a pressure reducer (38), by means of which a delivery pressure of the medical fluid is reducible (col. 6, lines 11-15).
Claim 9. McWilliams further discloses a further group with a plurality of different functional units is provided (302, 350), wherein the functional units have differently dimensioned properties (col. 6, lines 43 and 52-55 for property of filter 302 and col. 6, lines 49-50 for property of extension set 350), and wherein the functional units are each connectable in a fluid-conducting manner to one of the pump units and/or one of the throttle units (Fig. 3a).
Claim 12. McWilliams discloses a medical pump device for delivering a medical fluid, the medical pump device having a modular configuration comprised of a kit according to claim 1 (Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McWilliams (US Pat. No. 5,788,674) in view of Kriesel (US Pat. No. 5,419,771) further in view of Lampropoulos (US Pub. No. 2003/0208158 A1).
Claim 3. McWilliams in view of Kriesel discloses the kit according to claim 1, wherein McWilliams further discloses that the first coupling element and the second coupling element are designed complementing each other but does not disclose that the complementing is in such a way that a fluid-conducting connection produced by the coupling elements is non-releasable. However, it is noted that Lampropoulos also discloses a modularized infusion pump .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. It is noted that these references all discloses various aspects of the claimed kits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783